NUMBER 13-19-00415-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


EDDIE GUADALUPE RODRIGUEZ,                                                     Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                     On appeal from the 92nd District Court
                          of Hidalgo County, Texas.



                 ORDER TO FILE APPELLEE’S BRIEF
   Before Chief Justice Contreras and Justices Hinojosa and Perkes
                          Order Per Curiam

       This cause is before the Court on appellee's amended third motion for extension

of time to file the brief. Appellee’s brief was originally due to be filed on August 31, 2020,

and the Court previously granted appellee two extensions for the filing of appellee’s brief

in this cause.
       The Court, having fully examined and considered appellee's amended third motion

for extension of time to file the brief and the extensions previously granted in this cause,

is of the opinion exigent circumstances exist, and in the interest of justice, appellee’s

amended third motion for extension of time to file the brief should be granted. Accordingly,

appellee’s amended third motion for extension of time to file the brief is GRANTED. The

Court looks with disfavor upon the delay caused by counsel’s failure to have filed a brief

in this matter.

       IT IS THEREFORE ORDERED that the Honorable Luis A. Gonzalez, counsel for

appellee, file the appellate brief with this Court on or before March 1, 2021. No further

motions to extend will be entertained.


                                                                      PER CURIAM

Do not publish.
TEX. R. APP. P.47.2(b).

Delivered and filed the
3rd day of December, 2020.




                                             2